DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the Applicant’s attorney, Mr. Andrew G. Kolomayets, on July 15, 2021.
The application has been amended as follows:
Please amend claim 15 as follows:
In line 5, change “69%-77.5% wt” to “68 wt%-77.5 wt%”.
In line 7, change “2.5%-11% wt” to “2.5 wt%-11 wt%”.
In line 9 delete “c.” at the beginning of the line.
In line 10 change “15%-25%wt” to “15 wt%-25 wt%”.



Allowable Subject Matter
Claims 15, 16, 21, 23-25, 32 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Sadik, Verrall and Wysong fail to teach or suggest the flushable medical device comprising a shaft, wherein at least a portion of the shaft is made of a polymeric material including a blend of polyvinyl alcohol polymers as recited in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783